Order issued October      n, 2012



                                                In The
                                     &fort uf Apprats
                                    Bistrirt uf rxas at Dallas
                                         No. 05-10-01298-CV


                               SUSAN EDIS HERZFELD, Appellant

                                                 V.

                          RONALD MICHAEL HERZFELD, Appellee


                                                ORDER

        On March 30, 2011, the court reporter filed a six-volume reporter's record, which included

one volume of exhibits, in this cause. On June 1, 2011, this Court received a request from the court

reporter to reorganize and resubmit the Master Index and Volume 6, the exhibit volume. This Court

granted the request and directed the court reporter to do so on or before June 7, 2011. As of this

date, the court reporter has failed to do so.

        Further, a review of the reporter's record shows that Volume 6 is missing five exhibits

admitted during the hearing held on April 22, 2010. The missing exhibits are as follows: (1) Susan

Herzfeld's Exhibit 4, described as evidence of premium amounts, admitted on Page 44 of volume

5; (2) Susan Herzfeld's Exhibit 10, a Pro Doc summary of Golden Rule premiums, admitted on page
110 of volume 5; (3) Susan Herzfeld's Exhibit 11, a Pro Doc summary of Time Fortis premiums,

admitted on page 110 of volume 5; (4) Susan Herzfeld's Exhibit 12, a Pro Doc summary of Dr.

Moody's charges, admitted on page 113 of volume 5; and (5) Susan Herzfeld's Exhibit 14, related

to attorney's fee billing, admitted on page 134 of volume 134.

       This appeal has been submitted for review by this Court but cannot move forward until the

record is complete. Accordingly, on its own motion, this Court ORDERS court reporter Micaela

Ynostrosa to file with this Court, within seven days of the date of this order, a corrected Master

Index and corrected Volume 6, which contains all exhibits admitted at trial including those noted

above to be currently missing from the record.

       The Clerk of this Court is directed to send a copy of this order by electronic submission to

(1) the Honorable Andrea Plumlee, Judge of the 330t h Judicial District Court, (2) court reporter

Micaela Ynostra at 1232 Hollywood Ave., Dallas, Texas 75208, (3) Official Court Reporter

Francheska Duffey, and (4) counsel for all parties.




                                                               . MORRIS
                                                          SIDING JUSTICE